Pee Cukiam,
This was an action of trespass in which the plaintiff sought to recover damages for an injury he alleged he received while in the service of the defendant company and through its negligence. Having presented on the trial all of the testimony which he deemed important and pertinent, he rested his case, and he was then met by a motion from the defendant’s counsel for a nonsuit which the court below allowed, and which upon careful consideration he refused to take off. The only ques*611tion presented for consideration on this appeal was whether there was error in the refusal aforesaid.
We have carefully examined and considered all the testimony presented and relied on by the plaintiff in connection with the elaborate and satisfactory opinion of the court below, and our conclusion is that no error was committed in the allowance of the nonsuit or the refusal to take it off.
Judgment affirmed.